Citation Nr: 0332884	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  03-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for partial blindness.

2.  Entitlement to service connection for a right ear 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant is a veteran who had recognized active service 
from October 1943 to March 1946.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2002 rating decision by the Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran had recognized active duty service from 
October 1943 to March 1946; he also claims entitlement to VA 
benefits based on service from 1947 to June 1966, including 
with the Philippine Expeditionary Forces to Korea, which is 
not active duty service under the controlling law and 
regulations.  

2.  A right ear disorder was not manifested during active 
service; sensorineural hearing loss was not manifested in the 
first post service year; and a right ear disorder is neither 
shown nor shown to be related to service.

3.  Partial blindness was not manifested during the veteran's 
active duty service and any such blindness is not shown to be 
related to the veteran's active service.   


CONCLUSIONS OF LAW

1.  Only the veteran's period of service from October 1943 to 
March 1946 is considered active duty service as defined by 
law; subsequent service in the Philippine armed forces, 
including Philippine Expeditionary Forces in Korea, is not 
active duty service for VA compensation purposes.  
38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. § 3.1, 3.40 
(2003).  

2.  Service connection for a right ear disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Service connection for partial blindness is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here the veteran was adequately notified 
of the VCAA in correspondence dated in June 2002.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  The 
Federal Circuit found that the 30-day period provided in 
§3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the June 2002 VCAA letter 
advised the veteran that he had 60 days to provide additional 
information; however, the letter further informed him that 
evidence received within a year would be considered.  

The file contains the veteran's service medical records, 
statements from the veteran, evidence of awards of U.S. 
military medals, Philippine military records and evidence of 
a United Nations Medal Award.  The June 2002 VCAA letter 
explained to the veteran what evidence was necessary to 
substantiate his claims.  The letter specifically advised him 
that medical evidence is needed regarding his current 
disabilities, as well as medical or lay evidence of 
incurrence or aggravation of the diseases in service and 
medical evidence of a nexus between the current disabilities 
and service.  The rating decision in September 2002, and a 
letter in October 2002 advised the veteran that service in 
the Philippine Expeditionary Force in Korea was not active 
duty service.  There is no indication that any pertinent 
record remains outstanding.  In fact, the veteran himself 
indicated in April 2003 correspondence that there was no 
additional evidence to obtain.  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, the Board finds an examination is not 
indicated because the evidence does not reflect that the 
veteran experienced an event, injury, or disease involving 
the eyes or ears in service; in fact his primary allegation 
is that the disabilities were incurred during a period which 
is not deemed active duty service.  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA are 
fulfilled, as they apply.  No additional assistance or 
notification is required.

In order to prevail on the issue of service connection for a 
particular disability, there must be medical evidence of 
current such disability; medical or (in certain 
circumstances) lay evidence of incurrence of disease or 
injury in service; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West; 12 
Vet. App. 247, 253 (1999).  Certain chronic disabilities, 
such as sensorineural hearing loss (as an organic disease of 
the nervous system), may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from active service.  38 
U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

At the outset, the Board notes that the veteran also alleges 
that he incurred the claimed blindness and ear disorder 
during service with the Philippine Expeditionary Forces to 
Korea (PEFTOK) in 1953.  Service in the PEFTOK is not 
recognized as qualifying active service in the U.S. military.  
Philippine Army service is only considered active duty 
service during the period when called into service of the 
Armed Forces of the United States (during World War II).  
Thus, the veteran's service in the Philippine Army from 1947 
on (including with United Nations Forces in Korea) may not be 
considered for purposes of establishing entitlement to 
service connection for a claimed disability.  38 U.S.C.A. § 
101, 107; 38 C.F.R. § 3.1, 3.6, 3.7, 3.40(c) and (d).  

Records from the veteran's recognized active service from 
October 1943 to March 1946 show no complaints or findings 
indicative of an eye or ear problem.  In two affidavits, 
dated in November 1945 and March 1946, he did not report 
treatment for blindness or right ear disability during 
service or at separation.  A November 1945 examination was 
negative for eye or ear disability.  There is no indication 
that sensorineural right ear hearing loss was manifested to a 
compensable degree in the first postservice year, so as to 
warrant presumptive service connection for such disability.  
There is no competent evidence showing the veteran now has 
chronic right ear disability or blindness, or that if such 
disabilities were shown, they would be related to service.  

Without competent evidence of current right ear disability or 
partial blindness, and with no competent evidence that any 
such disability, if present, would be related to a recognized 
period of active duty service, the preponderance of the 
evidence is against the veteran's claims.  Hence, they must 
be denied.  


ORDER

Service connection for partial blindness and a right ear 
disorder is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



